Citation Nr: 0815962	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiac problems, 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for alcoholism, 
including as secondary to service-connected PTSD.

4.  Entitlement to service connection for sleep disturbance, 
anxiety, depression, acute distress and dysthymia, including 
as secondary to service-connected PTSD.
  
5.  Entitlement to service connection for schizophasia and 
schizophrenia, including as secondary to service-connected 
PTSD.

6.  Entitlement to service connection for immersion, 
bilateral feet and legs.

7.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1971.       

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 2005, the veteran requested a Board hearing 
at the RO.  Thereafter, however, in a written statement 
received in February 2008, the veteran withdrew his request 
for such a hearing and asked that his appeal be forwarded to 
the Board as soon as possible.  

The Board addresses the claims of entitlement to service 
connection for hypertension, cardiac problems, alcoholism, 
sleep disturbance, anxiety, depression, acute distress and 
dysthymia, all including as secondary to service-connected 
PTSD, and entitlement to an evaluation in excess of 30 
percent for PTSD in the Remand portion of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  The veteran does not currently have schizophasia and 
schizophrenia.  

3.  The veteran does not currently have immersion of the feet 
and legs.


CONCLUSIONS OF LAW

1.  Schizophasia and schizophrenia were not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and are not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  Immersion of the bilateral feet and legs was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA provided the veteran adequate notice 
and assistance such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated May 2004 and August 
2005, the first sent before initially deciding those claims 
in a rating decision dated November 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The content of the notice letters considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006 reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  Therein, the RO acknowledged the claims 
being decided, informed the veteran of the evidence necessary 
to support those claims, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also provided the veteran all necessary 
information on disability evaluations and effective dates.  
As well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA all evidence 
he had in his possession, which pertained to his claims.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  More 
specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including service medical and personnel 
records, post-service VA treatment records, and information 
from the Social Security Administration (SSA).  The RO did 
not conduct medical inquiry in an effort to substantiate the 
claims being decided by affording the veteran a VA medical 
examination because, given the absence of evidence of an in-
service incidents and current disabilities, discussed below, 
statutory and regulatory provisions do not mandate such 
action.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).    

II.  Analysis of Claims

The veteran claims entitlement to service connection for 
schizophasia and schizophrenia, including as secondary to 
service-connected PTSD, and immersion of the feet and legs.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As well, service connection may be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for psychoses if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and this condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-
(3), 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's written statements submitted 
during the course of this appeal, the veteran developed 
schizophasia and schizophrenia either secondary to his 
service in Vietnam, during which time he experienced numerous 
stressors, or to his service-connected PTSD.  Allegedly, the 
veteran was often wet while serving in the field in Vietnam 
and, due to this frequent wetness, he developed immersion of 
the feet and legs.  

As previously indicated, the veteran had active service from 
January 1969 to October 1971.  According to the veteran's 
service medical records, during this time period, he did not 
report psychiatric complaints or frequent wetness of the feet 
or legs.  Moreover, no medical professional noted 
schizophasia or diagnosed schizophrenia or immersion of the 
feet or legs.  On separation examination conducted in January 
1971, an examiner noted a normal clinical evaluation of the 
feet and a normal psychiatric evaluation.

Following discharge, beginning in the 1990s, the veteran 
sought treatment for multiple medical complaints, including 
ones affecting his mental health, feet and legs.  As well, he 
applied for SSA benefits, which required him to undergo 
medical evaluations.  However, during this time frame, no 
medical professional noted schizophasia or diagnosed 
schizophrenia or immersion of the feet or legs.  Moreover, 
during VA PTSD examinations conducted in October 1997, 
October 2002, June 2004 and October 2005, no examiner 
diagnosed schizophasia or schizophrenia.  Rather, during the 
June 2004 VA PTSD examination, an examiner specifically 
indicated that he saw no trace of schizophrenia or any other 
psychotic manifestation.

The veteran's assertions in this case represent the only 
evidence of record establishing that the veteran currently 
has schizophasia, schizophrenia and immersion of the feet and 
legs.  Such assertions may not be considered competent 
evidence of current disabilities as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing these disabilities, the Board concludes that such 
disabilities were not incurred in or aggravated by service.  
The Board further concludes that schizophasia and 
schizophrenia may not be presumed to have been incurred in 
service and are not proximately due to or the result of 
service-connected PTSD.  The evidence in each case is not in 
relative equipoise.  Therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of his 
claims.  Rather, as a preponderance of the evidence is 
against the claims, they must be denied.


ORDER

Service connection for schizophasia and schizophrenia, 
including as secondary to service-connected PTSD, is denied.

Service connection for immersion, bilateral feet and legs, is 
denied.




REMAND

The veteran claims entitlement to service connection for 
hypertension, cardiac problems, alcoholism, sleep 
disturbance, anxiety, depression, acute distress and 
dysthymia, all including as secondary to service-connected 
PTSD, and entitlement to an evaluation in excess of 30 
percent for PTSD.  Additional action is necessary before the 
Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  The Court further held that, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must too provide at least general 
notice of that requirement.  As well, the Court held that the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must cite examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claim for an 
increased evaluation, but given the Court's recent decision 
in Vazquez-Flores, such notice might be inadequate.  It 
informs the veteran of the need to submit medical or lay 
evidence demonstrating a worsening of his PTSD.  It does not 
inform him of the need to submit evidence describing the 
effect that worsening has on his employment and daily life.  
It also does not inform him of the need to submit more 
specific evidence satisfying the criteria for an increased 
rating under the diagnostic code pursuant to which his PTSD 
is rated.  This type of notice is necessary in this case as 
the pertinent diagnostic code in this case authorizes an 
increased evaluation based on specific criteria, rather than 
on a mere showing of a worsening of the disability and its 
effect upon the veteran's employment and daily life.  
Moreover, the veteran has not submitted any statements or 
taken any action, which show that he has actual knowledge of 
this requirement.  Any decision to proceed in adjudicating 
the claim for an increased evaluation would therefore 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims for service connection 
for 
hyp
ert
ens
ion
,
cardiac problems, alcoholism, sleep disturbance, anxiety, 
dep
res
sio
n, 
acu
te 
dis
tre
ss
and dysthymia, all including as secondary to service-
con
nec
ted 
PTS
D, 
are
necessary.  The RO afforded the veteran VA examinations 
dur
ing 
the 
cou
rse 
of 
thi
s
appeal, but the reports of these examinations are inadequate 
to 
dec
ide 
the
se 
cla
ims
.
Therein, no medical examiner addressed whether the veteran's 
hyp
ert
ens
ion
,
cardiac problems, alcoholism, sleep disturbance, anxiety, 
dep
res
sio
n, 
acu
te 
dis
tre
ss
and/or dysthymia resulted from his PTSD, as alleged.  
Mor
eov
er, 
it 
is 
unc
lea
r 
fro
m
the rating decisions of record whether the RO considers some 
of 
the 
cla
ime
d
conditions symptoms or part of the veteran's PTSD and is thus 
alr
ead
y
compensating the veteran therefor.  A medical professional 
nee
ds 
to 
add
res
s
these matters on remand.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation for PTSD, which satisfies the 
requirements of the Court's recent 
holding, noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for hypertension, 
cardiac problems, alcoholism, sleep 
disturbance, anxiety, depression, acute 
distress and dysthymia.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all evident 
psychiatric disabilities, 
including, if appropriate, 
dysthymia; 

b) note all symptoms of the 
veteran's
PTSD, including, if 
appropriate, any sleep 
disturbances, anxiety, 
depression and acute distress; 

c) if possible, distinguish all 
symptoms of the veteran's 
dysthymia from the symptoms of 
his PTSD; 

d) specifically opine whether 
the veteran's hypertension, 
cardiac problems, and 
alcoholism are proximately due 
to or the result of his PTSD; 
and

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of these claims.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


